Citation Nr: 1453749	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-09 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to ratings for a cervical spine disability in excess of 10 percent prior to February 14, 2013 and in excess of 30 percent from that date.

2.  Entitlement to ratings for a lumbar spine disability in excess of 20 percent prior to November 5, 2008 and in excess of 40 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to September 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a cervical spine, rated 10 percent, effective November 9, 2006 and continued a 20 percent rating for a lumbar spine disability.  An interim (February 2009) rating decision increased the rating for the lumbar spine disability to 40 percent, effective November 5, 2008.  In November 2012, the case was remanded for additional development (by a Veterans Law Judge no longer with the Board).  A February 2013 rating decision increased the rating for the cervical spine to 30 percent, effective February 14, 2013.  The case is now assigned to the undersigned.


FINDING OF FACT

While the Veteran's appeal was pending at the Board, and prior to the issuance of a final decision in the matters, the Board was notified that the Veteran died on May [redacted], 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the his claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106. 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


